ORDER
PER CURIAM.
Appellant, Demetrics McCauley, appeals from the judgment entered upon the convictions by a jury of second-degree murder, Section 565.021, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. The court sentenced Appellant to life imprisonment for the murder charge and fifteen years’ imprisonment for armed criminal action, the sentences to be served concurrently. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. Accordingly, the judgment is affirmed pursuant to Rule 30.25(b).